DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendments, during interview on July 07, 202, have been entered. Claims 1, 10-11 and 16 have been amended. Claims 8-9, 15 and 17 have been canceled. Claims 1-7, 10-14, 16, and 18-20 are pending in this application, with claims 1, 11 and 18 being independent.

Response to Arguments
3.	Applicant's remarks, during interview on July 07, 2021, with respect to the 103 rejection have been fully considered and are persuasive.
Applicant argues, the combination of prior art does not teach or suggest "adjusting the brush tip size comprises: finding a maximum enclosing rectangle at a point when the user has performed a mouse down event, wherein the maximum enclosing rectangle is that which can fit object boundaries that surround the point, wherein dimensions of the maximum enclosing rectangle are in a same aspect ratio as a preset pattern chosen by the user; and setting a pattern mask inside the maximum enclosing rectangle, wherein a size of the maximum enclosing rectangle is adjusted by a predetermined number of pixels when the pattern mask extends beyond an object boundary", as recited in amended claim 1 and "tool properties of the virtual paint brush that are being adjusted include a brush tip size and a brush tip rotation angle, wherein the brush tip rotation angle is adjusted by computing a difference of a current tangential slope with respect to a previous tangential slope, and rotating a brush tip by an amount that corresponds to the difference as the difference is computed', as recited in amended claim 11.
In reply, the Examiner agrees.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-7, 10-14, 16, and 18-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Winnemoeller et al. (US-2015/0221070-A1), teaches a method of automatically computing tool properties of a virtual paint (¶0014, ¶0070), the method comprising: obtaining an edge map from a digital image, wherein boundaries of objects in the image are detected (Fig. 2B and ¶0058, ¶0064, ¶0085); computing contours for the edge map (¶0082); receiving a brush stroke of the virtual paint brush from a user at a point on a contour, and finding an object boundary that corresponds to the contour that received the brush stroke (Fig. 2C, ¶0014, ¶0064); computing a tangential slope of the object boundary at the point of the brush stroke (¶0109); adjusting tool properties of the virtual paint brush (Fig. 2G, ¶0073); and visually displaying the adjusted tool properties dynamically while the user is moving brush strokes around the object boundaries (Fig. 2G, 2H, Fig.7 and ¶0133); scanning a surrounding region and marking a point nearest to the contour that received the brush (¶0105-0112).
Schuster et al. (US-2005/0001854-A1), teaches adjusting tool properties of the virtual paint brush based on a change in the tangential slope of the object boundary (¶0062); the contours include nested contours (Fig. 3 and ¶0061).
Jayasree et al. (AN ENHANCED BLOCK BASED EDGE DETECTION TECHNIQUE USING HYSTERESIS THRESHOLDING), teaches performing adaptive hysteresis localization and thresholding on the digital image (Fig. 5; Abstract; page 16, 3rd paragraph; page 18, section 2.4 Computation of Thresholds; page 19, section 2.5 Tracing edges through hysteresis thresholding; page 21, section 3.4 Threshold Computation using non-uniform quantiser).
Poston et al. (US-2007/0146325-A1), teaches computing a difference of a current tangential slope with respect to a previous tangential slope, and rotating by an amount that corresponds to the difference (¶0018).
Found references:  
Wilensky et al. (US-8,406,566-B1) provides a brush tool that, by the application of one or more strokes to an image, may bring out detail in a selection opacity mask that distinguishes foreground image regions from background regions (col 2, lines 2-37). Wilensky further teaches performing an initiating event (e.g., a mouse button down event) and an ending event (e.g., a mouse button released or up event) over the point (col 6, lines 25-34).
DiVerdi et al. (US-2013/0120426-A1), teaches simulating bristle brush behavior and generating vector output from such simulations (Abstract). DiVerdi further teaches pattern may be computed and added to the vector representation of the output path of the sweep of the single bristle (¶0076).
Quan et al. (US-9,098,926-B2), teaches generating three-dimensional façade models from images (Abstract). Quan further teaches the number of edge points from Canny edge map (col 13, lines 1-7).
Zamir (US-6,300,955-B1), teaches to overcome problems of edge detection when there is little contrast between the subject being silhouetted and the rest of the image (Abstract). Zamir further teaches searching for full edge extents by using points on detected edges as seed points and searching therefrom for the extents of edges and detecting edges (col 5, lines 16-21; col 6, lines 1-4).
Leong et al. (US-2018/0365813-A1), teaches a selection state that identifies a first image portion of a target image as included in a preview image displayed in a mask-based editing interface of the image editing application (Abstract). Leong further teaches changing a brush stroke (¶0066).
Severenuk et al. (US-2018/0260984-A1), teaches vector format based computer graphics tools have become very powerful tools allowing artists, designers etc. to mimic many artistic styles, exploit automated techniques, etc. and across different simulated physical media and digital media (Abstract). Severenuk further teaches the angle of the tangent of the point (¶0155).
Mel et al. (US-2013/0301910-A1), teaches to calculate edge probability (¶0044-0050).

When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitations of "adjusting the brush tip size comprises: finding a maximum enclosing rectangle at a point when the user has performed a mouse down event, wherein the maximum enclosing rectangle is that which can fit object boundaries that surround the point, wherein dimensions of the maximum enclosing rectangle are in a same aspect ratio as a preset pattern chosen by the user; and setting a pattern mask inside the maximum enclosing rectangle, wherein a size of the maximum enclosing rectangle is adjusted by a predetermined number of pixels when the pattern mask extends beyond an object boundary", as recited in amended claim 1 (emphasis added) and described in figure 3 and in the specification at least at pages 3, 8-9, 11, 19, 21.

When considering Claim 11 as a whole, however, the combination of prior art does not teach the limitations of "tool properties of the virtual paint brush that are being adjusted include a brush tip size and a brush tip rotation angle, wherein the brush tip rotation angle is adjusted by computing a difference of a current tangential slope with respect to a previous tangential slope, and rotating a brush tip by an amount that corresponds to the difference as the difference is computed', as recited in amended claim 11 (emphasis added) and described in figure 3 and in the specification at least at pages 2-3, 8-9, 10-11, 18-21.


When considering Claim 18 as a whole, however, the combination of prior art does not teach the limitations of "finding a maximum enclosing rectangle at a point when the user has performed a mouse down event, wherein the maximum enclosing rectangle is that which can fit object boundaries that surround the point, wherein dimensions of the maximum enclosing rectangle are in a same aspect ratio as a preset pattern chosen by the user, wherein a size of the maximum enclosing rectangle is adjusted by a predetermined number of pixels when the pattern mask extends beyond an object boundary”, as recited in amended claim 18 (emphasis added) and described in figure 3 and in the specification at least at pages 2-3, 5, 7-11, 18-19 and 21.

Therefore, in the context of the independent claims 1, 11 and 18 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of the independent claims 1, 11 and 18 are allowable.
The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619